DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             CROSS REFERENCE TO RELATED APPLICATIONS
2.           This application is a continuation application of U.S. Patent Application No. 16/481,615 filed on July 29, 2019, now US Patent No. 10,862,070, which is a U.S. National Phase of International Patent Application No. PCT/JP2018/001650 filed on January 19, 2018, which claims priority benefit of Japanese Patent Application No. JP 2017-024413 filed in the Japan Patent Office on February 13, 2017. Each of the above-referenced applications is hereby incorporated herein by reference in its entirety.

             EXAMINER’S AMENDMENT
3.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows:	
•    Claim 1, lines 5, 16, replace “inludes” with – includes --
•    Claim 14, line 1, replace “inlcudes” with – includes –

       Allowable Subject Matter
4.    Claims 1-7, 9-14 are allowed.
                                                                 Reasons for Allowance
5.    The following is an examiner's statement of reasons for allowance:
6.    Regarding claims 1-7, 9-12,14, the prior art failed to disclose or reasonably suggest a second insulating layer between the first electrode of the first light emitting element and the first electrode of the second light emitting element, wherein the second insulating layer includes silicon nitride, and a bottom surface of each of the first insulating layer and the second insulating layer is below a bottom surface of the first electrode. 

7.        Regarding claim 13, the prior art failed to disclose or reasonably suggest a plurality of drive circuits; a first insulating layer on the plurality of drive circuits; a plurality of light emitting elements, wherein the plurality of light emitting elements includes a first light emitting element and a second light emitting element, each of the first light emitting element and the second light emitting element includes a first electrode, an organic light emitting layer, and a second electrode, and the organic light emitting layer is between the first electrode and the second electrode; and a second insulating layer between the first electrode of the first light emitting element and the first electrode of the second light emitting element, wherein the second insulating layer includes silicon nitride, and a bottom surface of each of the first insulating layer and the second insulating layer is below a bottom surface of the first electrode. 

Remarks:
8.    The closest prior art is Chung et aI., US 10,256,165. However, Chung does not teach or suggest the organic light emitting layer is between the first electrode and the second electrode; and a second insulating layer between the first electrode of the first light emitting element and the first electrode of the second light emitting element, wherein the second insulating layer includes silicon nitride, and a bottom surface of each of the first insulating layer and the second insulating layer is below a bottom surface of the first electrode.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899